Title: To Thomas Jefferson from Jean Antoine Gautier, 7 June 1796
From: Gautier, Jean Antoine
To: Jefferson, Thomas


                    
                        Monsieur
                        Paris le 7e Juin 1796.
                    
                    J’ai reçu avec un bien grand plaisir la lettre que vous m’avés fait l’honneur de m’écrire le 7e de 7bre de l’année dernière et qui a été fort retardée. Les personnes à qui vous me chargés de faire parvenir votre Souvenir, y sont infiniment Sensibles. Vous mettiés dans leur nombre notre excellent ami Mr. Le Veillard, ignorant sans doute qu’il a été une des malheureuses victimes du système de terreur qui a couvert la France de deuil en 1794. Son fils qui étoit passé à New-York pour un établissement de Commerce, y a succombé l’automne dernier à une Maladie trés courte. Madame et Mademlle. Le Veillard Se portent bien et Supportent tous ces malheurs avec beaucoup de force d’ame.
                    J’ai indiqué de Suite à Monsieur Monroe l’addresse de la Dame pour qui vous lui aviés fait passer une lettre.
                    J’espère, Monsieur, que la lettre de ma précédente Société du lle. 7bre 1795 vous Sera parvenue avec l’expédition qu’elle contenoit de l’acte de dépot des assignats représentant le Solde du Compte des États-Unis montant à £48339: 15. assts. et celui de l’État de Virginie montant à £66000 assts. Mr. Short, Mr. Munroe et Mr. Skipwith en ont eu également des copies, contenant les Numéros des assignats déposés. D’après la nouvelle Loi et l’injonction faites par le Directoire aux Dépositaries d’assignats, ceux-ci vont être échangés contre des Mandats territoriaux Sur le pied de 30 assignats pour un en Mandat. Ces Mandats resteront également à la disposition de la Trésorerie des États-Unis, à la votre Monsieur et à celle de Mr. Short pour les £66000. de l’État de Virginie.
                    Je ne vois pas sans bien du regret qu’on ait laissé déprécier à ce point ces valeurs, malgré toutes nos lettres pour prier qu’on voulut bien en disposer.
                    Je profite de l’occasion de la personne qui veut bien se charger de cette lettre pour avoir l’honneur de vous addresser, Monsieur, un exemplaire d’un Ouvrage sur les États-unis en 2 volumes, rédigé par un de mes amis, Mr. Pictet, homme de mérite et infiniment attaché à la prospérité des États-Unis et à tout ce qui tient à l’Amérique. Son Ouvrage a été fort accueilli en Europe. Il est écrit dans un esprit qui doit plaire aux Américains. J’y joins une notice sur le respectable Mr. De Malesherbes dont la perte vous aura Surement causé les mêmes regrets qu’aux François. Pareilles pertes sont irréparables.
                    Les papiers publics et les autres publications qui parviennent Sans doute en Amérique, vous tiennent, Monsieur, au fait des Événemens de ce Pays. J’ai l’honneur de vous addresser deux brochures nouvelles relatives  au nouveau Gouvernement de la France, elles sont écrites d’une Manière intéressante, l’une par Mr. Benjn. Constant, l’autre par Mr. Lézay de Marnesia. J’aurois beaucoup de plaisir à vous addresser, Monsieur, de tems à autres quelques envois pareils propres à vous intéresser.
                    Je connois votre philantropie éclairée et en particulier votre attachement pour la France. Puissent vos vœux pour le rétablissement de sa tranquillité et celui d’une paix générale être bientot exaucés. Veuillés agréer les Sentimens respectueux de dévouement avec lesquels j’ai l’honneur d’être Monsieur Votre trés humble & très Obèissant Serviteur
                    
                        J. A. Gautier
                    
                